DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Swope on 09/28/2021.
The application has been amended as follows:
Claim 3:  The substrate holder according to claim 1, wherein the inclination angle of at least a part of the seal support surface is an angle at which the seal lip bends outward when the seal is pressed in the direction perpendicular to the plane on which the substrate is to be positioned.
Allowed Claims
Claims 1-4 and 6-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “the seal support surface is formed to have an inclination angle of the first section smaller than the 
Yahagi in view of Woodruff teaches the substrate holder having a seal and a seal support that has a seal support surface with an inclination angle as stated in the previous Office action. Yahagi further teaches the opening of the substrate holder having a polygonal shape (see e.g. Yahagi Fig. 18, opening defined by polygonal inner edge of regulating ring 45; Paragraph 0073, lines 11-14), and the seal support surface including a first section corresponding to an angular section of the opening (see e.g. Yahagi Fig. 18, angled points corresponding to positioning members 95 where the width of regulation ring 45 is zero; Paragraph 0073, lines 14-16); and a second section corresponding to a side section of the opening (see e.g. Yahagi Fig. 15, connecting portions between neighboring zero width portions of regulation ring 45). The substrate holder of Yahagi in view of Woodruff does not include the seal support surface having an inclination angle of the first section smaller than an inclination of the second section. 
Zimmerman relates to a seal ring for an electrochemical processor (see e.g. Zimmerman Abstract), and teaches that if the seal tip slides or deflects on some portions and not on others, leaking may occur between the different regions, and exposed plating area and plating uniformity can be adversely affected (see e.g. Zimmerman Paragraph 0019). However, this is addressed by designing the seal ring and support being designed to have uniform deflection throughout that leads to zero or no slip in response to the contacting force on the seal tip (see e.g. Zimmerman Paragraph 0021, lines 1-3, and Paragraphs 0026-0027). The seal ring of Yahagi is 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 12 with special attention given to the limitation claiming “the seal lip around a side section of the opening extends to an outer side than the seal lip around an angular section of the opening, or the seal lip on the side section of the opening is higher than the seal lip on the angular section of the opening”. The closest prior art is Yahagi and Zimmerman. 
Yahagi teaches a substrate holder (see e.g. Fig. 2, substrate holder 7; Paragraph 0040, lines 1-6) including a polygonal opening for exposing at least a part of a substrate on at least one of its surfaces (see e.g. Figs. 2 and 18, opening defined by polygonal inner edge of regulating ring 45 formed on fixing ring 40; Paragraph 0043, lines 4-7 and Paragraph 0073, lines 11-14), comprising a seal which comes into contact with a surface that includes a part of the substrate to be exposed (see e.g. Fig. 5, seal ring 31; Paragraph 0041, lines 1-3), and is pressed in a direction perpendicular to a plane on which the substrate is to be positioned (see e.g. Paragraph 0041, lines 5-8); and a seal support disposed on an outer circumference of the opening (see e.g. Figs. 2 and 18, fixing ring 40 on holding member 28; Paragraph 0041, lines 4-5), wherein the seal includes a seal body which comes in contact with the seal support surface (see e.g. Fig. 5, flat portion of seal ring 31 in contact with bottom surface of fixing ring 40), and a seal lip which extends from the seal body to come in contact with the surface of the substrate 
Zimmerman relates to a seal ring for an electrochemical processor (see e.g. Zimmerman Abstract), and teaches that if the seal tip slides or deflects on some portions and not on others, leaking may occur between the different regions, and exposed plating area and plating uniformity can be adversely affected (see e.g. Zimmerman Paragraph 0019). However, this is addressed by designing the seal ring and support being designed to have uniform deflection throughout that leads to zero or no slip in response to the contacting force on the seal tip (see e.g. Zimmerman Paragraph 0021, lines 1-3, and Paragraphs 0026-0027). The seal ring of Yahagi is similarly pressed uniformly in contact with the peripheral portion of the wafer (see e.g. Yahagi Paragraph 0048, lines 1-5). There is no teaching or motivation that makes including the seal lip around a side section of the opening extending to an outer side than the seal lip around an angular section of the opening or including the seal lip of the side section of the opening being higher than the seal lip on the angular section of the opening obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795